


Exhibit 10.2

 

SETTLEMENT AGREEMENT AND RELEASE OF CLAIMS

 

This Settlement Agreement and Release of Claims (the “Agreement”) is made and
entered into this 17th day of January, 2006, between Masimo Corporation and
Masimo Laboratories, Inc. (hereinafter “Masimo”), and Nellcor Puritan Bennett,
Inc., Mallinckrodt, Inc, Tyco Healthcare Group LP, Tyco International Ltd, and
Tyco International (US) Inc.  (collectively “Nellcor”) (each individually as a
“Party” or collectively the “Parties”).

RECITALS

A.            Whereas the Parties are involved in litigation in the United
States District Court for the Central District of California, Civil Action Nos.
CV 00-6506 MRP (AJWx) and CV 03-0603 MRP (AJWx) alleging claims under federal
patent laws (the “Patent Litigation”);

B.            Whereas the Parties are involved in litigation in the United
States District Court for the Central District of California, Civil Action No.
CV 02-4770 MRP (AJWx) alleging claims under federal antitrust laws (the
“Antitrust Litigation”); and

C.            Whereas Masimo and Nellcor desire to settle fully and finally all
claims and disputes between the parties other than the Antitrust Litigation.

AGREEMENT

Now, therefore, in consideration of the mutual covenants and promises herein
contained and other good and valuable consideration, receipt and sufficiency of
which are hereby acknowledged, and to avoid the expense of further litigation,
the Parties covenant and agree as follows:

1                              Definitions:

1.1                     “Affiliate” means, with respect to each Party, any legal
entity that is, directly or indirectly, controlling, controlled by or under
common control with the Party.  For purposes of this definition, an entity shall
be deemed to control another entity if it owns or controls, directly or
indirectly, more than fifty percent (50%) of the voting equity of the other
entity (or other comparable ownership interest for an entity other than a
corporation).

1.2                     “Essentially Unchanged” means no changes other than (i)
immaterial changes to the software for  the correction of bugs or implementation
of a software translation (e.g., a recompile due to processor change), and /or
(ii) hardware changes that are not covered by any of the other Party’s patents
not proven invalid or unenforceable by a court of competent jurisdiction, and/or
(iii) software changes for size or power utilization, industrial design, user
interface and connectivity that are not covered by any of the other Party’s
patents not proven invalid or unenforceable by a court of competent
jurisdiction, and/or (iv) changes consisting of the addition of the parameters
of

 

1

--------------------------------------------------------------------------------


 

blood pressure, respiration rate, temperature, ECG, and CO2 that are not, alone
or in combination with other new features, functions or parameters, covered by
any of the other Party’s patents not found invalid or unenforceable by a court
of competent jurisdiction and/or (v) changes consisting of the addition of new
feature(s), function(s) or parameter(s) that are generated from pulse rate
and/or Oxygen Saturation calculations and that are not, alone or in combination
with other new features or functions or parameters, covered by any of the other
Party’s patents not found invalid or unenforceable by a court of competent
jurisdiction.  For purposes of this Section 1.2, “other Party’s patents”
includes (a) patents that are exclusively licensed to such Party and (b) with
respect to a specified field of use, patents that are exclusively licensed to
such party for such field of use.

1.3                     “Pulse Oximetry Revenue” means Nellcor’s and its
Affiliates’ net pulse oximetry revenue for products shipped, service and
licenses to purchasers in the United States.  Net Pulse Oximetry Revenue is
calculated in accordance with GAAP, consistent with how such calculations were
made in the past by Nellcor, as provided to Masimo in accordance with Section
3.1.  Nellcor has not and will not direct revenue away from the United States
and to international markets in order to avoid or reduce paying royalties under
this Agreement.  For multiparameter devices (i.e., devices including parameters
or therapeutic functions other than pulse rate and Oxygen Saturation), the per
unit portion of the net revenue attributable to pulse oximetry revenue will be
set at 100% of the then current year average net sales price of Nellcor’s stand
alone pulse oximetry monitors, but not less than $1500.

1.4                     “Masimo Patents” means U.S. Patent Nos. 6,263,222,
6,157,850, and 5,769,785.

1.5                     “06 Pulse Oximetry Products” means Nellcor’s pulse
oximetry products (including oximetry software licensed to OEMs) that use the 06
algorithm as shown to Masimo during November 2005 in the due diligence process
of the Memorandum of Understanding dated October 20, 2005.  A list of the 06
Pulse Oximetry Products is set forth in Exhibit C.

1.6                     “Oxygen Saturation” is as defined in ISO 9919:2005
section 3.25 (definition of SpO2, which is an estimate of SaO2 or the true
functional saturation).

1.7                     “Fractional Saturation” is as defined in ISO 9919:2005
section 3.8 (definition of fractional oxyhaemoglobin FO2Hb), or HbO2/(Hb + HbO2
+ HbCO + HbMet), or SpO2 — (SpCO and/or SpMet), (including using the ratio of
ratios for each of the hemoglobins and then converting to fractional
saturation), and any approximations thereof.

 

2

--------------------------------------------------------------------------------


 

2                              Settlement Payment:

2.1                     By January 19, 2006, Nellcor shall deliver a
non-refundable payment by wire transfer to Masimo Corp. in the amount of
Three-Hundred Thirty Million Four-Hundred-Eighty Thousand Dollars
($330,480,000).  This amount is comprised of Two-Hundred-Fifty-Eight Million
($258,000,000) for infringements by 04, 05 and 05ci sales through December 31,
2005; Six Million Two Hundred Fifty Thousand ($6,250,000) for pulse oximetery
sales from January 1, 2006 through January 31, 2006; and Sixty-Six Million
Two-Hundred- Thirty Thousand ($66,230,000) as an advance royalty payment for the
period from February 1, 2006 through December 31, 2006.  Late payments shall
accrue interest at 10% per annum.

2.2                     The Settlement Payment in Section 2.1 is based upon unit
shipments of Nellcor 04, 05, 05ci and 06 pulse oximeters and pulse oximeter
boards for January 2006 of 9,000 units.  No later than April 1, 2006, Nellcor
will provide actual unit volumes for sales of such pulse oximeters and pulse
oximeter boards for January 2006 for the same geographic scope presented at the
trial.  If Nellcor shipped more than 9,000 units during that period, it shall
pay to Masimo an additional amount as follows: the number of such units over
9,000 shall be calculated (“Overage Units”) and, for each 06 unit shipped, up to
the number of Overage Units, Nellcor will pay 20% of the Pulse Oximetry Revenue
for such units, and if there are any Overage Units in excess of the number of 06
units shipped, Nellcor will pay $580 per unit for each such unit.  If Nellcor
shipped less than 9,000 units Masimo will credit Nellcor $580 per unit for each
unit under 9,000 toward future royalties due.  The number of units shipped for
January 2006 provided by Nellcor will be subject to the audit provisions of
Section 6 below.

3                              Representations and Warranties:

3.1                                 In advance of execution of this Agreement,
Nellcor has provided to Masimo’s counsel (under attorney-eyes only
confidentiality and to Masimo’s CEO and CFO) documents sufficient to show: (i)
unit shipments of 04, 05, and 05ci pulse oximeter products between June 2004
through October 2005 consistent with the damages calculation during the Patent
Litigation; and (ii) Pulse Oximetry Revenue for the consecutive calendar
quarters ending December 31, 2001 through December 31, 2005.  Nellcor states
that its good faith estimate for its Pulse Oximetry Revenue in 2006 is
approximately $350 million.  Nellcor represents and warrants that the
information provided under this Section 3.1 is materially accurate and complete
based upon the information in the books and records of Nellcor.

3.2                                 Nellcor represents and warrants that the 06
Pulse Oximetry Products commercially released will be the same as the product
reviewed by Knobbe, Martens, Olson & Bear in November 2005 and will use the same

 

3

--------------------------------------------------------------------------------


 

specification, circuit diagrams and source code provided under section 4.2. 
Further, Nellcor represents and warrants that the 06 Pulse Oximetry Products do
not (i) contain closed loop adaptive filters, (ii) calculate Oxygen Saturation
based on two or more alternative calculations of Oxygen Saturation, ratio of
ratios or a representative indication or value for Oxygen Saturation from the
same signal, (iii) calculate pulse rate based on three or more alternative
calculations of pulse rate from the same signal, or (iv) measure physiological
parameters other than pulse rate, Oxygen Saturation, plethysmographic waveforms,
ECG, pulse amplitude (not displayed as a number or in real time on a scale with
a number), blood pressure, respiration rate, temperature, ECG and CO2.  Masimo
acknowledges for purposes of this Section 3.2 that an ECG signal and an optical
signal are not the same signal.  Nellcor acknowledges that for the purposes of
this Section 3.2, an optical signal is considered the same signal regardless of
the number of wavelengths detected.

3.3                                 Nellcor represents that none of its current
sensors, cables which connect the sensor to the pulse oximeters (including OEM
boards), or O6 Pulse Oximetry Products are configured to be compatible with any
current Masimo pulse oximeters (including OEM boards) or sensors.

3.4                                 Masimo represents that none of its current
sensors, cables which connect the sensor to the pulse oximeter (including OEM
boards), or products listed in exhibit D are configured to be compatible with
any current Nellcor OxiMax pulse oximeter (including OEM boards) or Oximax
Sensors, except with respect to the RCAL compatibility (including in OxiMax
sensors).  Masimo further represents (i) that Masimo’s currently commercially
available oximeters do not store the physiological patient data collected during
monitoring in a memory on the sensor, and (ii) that Masimo’s currently
commercially available oximeters do not store in a memory on the sensor,
sensor-specific user troubleshooting messages for optimal sensor placement.  For
purposes of clarity, storing the sensor type or ID and displaying the sensor
type when the sensor is connected to the oximeter is not storing a
sensor-specific user troubleshooting message.

4                             Covenants Not to Sue

4.1                     Masimo and it Affiliates covenant not to sue Nellcor
and/or its Affiliates for infringement by Nellcor’s 06 Pulse Oximetry Products,
and new products Essentially Unchanged therefrom.  This covenant also extends to
the potential change referenced in Section 5.1.  For as long as the running
royalties are being paid, Masimo and its Affiliates further covenant not to sue
Nellcor and/or its Affiliates for the Nellcor pulse oximetry portion of future
Nellcor products, including oximetry software licensed to OEMs, (“Next
Generation Pulse Oximeters”) under Claims 17 or 18 of U.S. Patent Number
6,263,222, and continuations and continuations-in-part, either with claims
directed to or

 

4

--------------------------------------------------------------------------------


 

covering the same subject matter.  For as long as the running royalties are
being paid, Masimo and its Affiliates further covenant not to sue Nellcor and/or
its Affiliates for the Next Generation Pulse Oximeters under Claims 1, 10, 11,
22, 23 and 24 of U.S. Patent Number 6,157,850, and continuations and
continuations-in-part, either with claims directed to or covering the same
subject matter, provided that such Next Generation Pulse Oximeters (i) do not
calculate any physiological parameter other than pulse rate based on two or more
alternative calculations of that physiological parameter from the same signal
and (ii) do not calculate pulse rate based on three or more alternative
calculations of pulse from the same signal, and (iii) do not include parameters
other than Oxygen Saturation, pulse rate, plethysmographic waveforms, pulse
amplitude (not displayed as a number or in real time on a scale with a number),
blood pressure, respiration rate, temperature, ECG and CO2 and feature(s),
function(s) or parameter(s) that are generated from pulse rate and/or Oxygen
Saturation calculations.  If Nellcor succeeds in reducing royalties under
Section 5.1, the same condition to reduce the royalty applies to Next Generation
Pulse Oximeters in order for the royalty reduction to apply.  Masimo also
covenants not to sue for infringement any customer, distributor, OEM, licensee,
supplier or purchasing organization with respect to the purchase, distribution,
manufacturing (excluding sensors and accessories not manufactured for Nellcor),
marketing or use of the covenanted products or Nellcor and/or its Affiliates
products Essentially Unchanged therefrom as described in this Section 4.1.  The
covenants of this Section 4.1 do not extend to any products that are permitted
or intended for use, with any sensors (including non-Nellcor sensors
manufactured by Nellcor for another company) other than Nellcor sensors.

4.2                     Nellcor shall deliver one Nellcor pulse oximeter
containing 06 technology to Masimo’s lawyers, and represents that this has the
same technology and performance as that disclosed to Masimo’s lawyers and tested
during November 2005.  Nellcor also shall place in an independent, third party
escrow on mutually agreeable terms the corresponding specifications, circuit
diagrams and source code for such pulse oximeter, as evidence of the 06
technology disclosed to Masimo, which Nellcor represents and warrants will be
the same as that disclosed to Masimo’s lawyers and tested during November 2005. 
Masimo’s lawyers may provide the pulse oximeter to Masimo on or after January
10, 2006.

4.3                     Nellcor and its Affiliates covenant not to sue Masimo
and/or its Affiliates for infringement by Masimo’s pulse oximetry and Rainbow
SET products commercially available as of January 17, 2006 and new products
Essentially Unchanged therefrom.  Nellcor and its Affiliates further covenant
not to sue Masimo and/or its Affiliates for infringement of any new disposable
and multisite versions of the currently commercially available reusable Rainbow
sensors and associated cables, and new products Essentially Unchanged therefrom,
provided that such sensors are not configured to be compatible

 

5

--------------------------------------------------------------------------------


 

with Nellcor’s pulse oximeters, where the compatibility between pulse oximeter
and the sensor (i.e, lock and key) is covered by a Nellcor patent not proven
invalid or unenforceable by a court of competent jurisdiction.  Nellcor and its
Affiliates further covenant not to sue Masimo and/or its Affiliates for
infringement due to any changes to such products above to enable such products
to include the parameters of Fractional Saturation, carboxyhemoglobin,
methemoglobin, total hemoglobin, hematocrit, bilirubin and/or glucose.. 
Nellcor’s and its Affiliates covenants include a covenant not to sue Masimo
and/or its Affiliates for infringement for (i) improvements (except improvements
to sensors) to precision and accuracy of any parameter in such products
available as of January 17, 2006, and Fractional Saturation, total hemoglobin,
hematocrit, bilirubin and/or glucose, except to the extent such improvement is
covered by any Nellcor patent (or patent exclusively licensed to Nellcor or
exclusively licensed to Nellcor for the relevant field of use) not found to be
invalid or unenforceable by a court of competent jurisdiction, the substance of
which is filed for the first time after the January 17, 2006 and not having a
priority claim to a date or entitled to priority from a date before such date
and (ii) any other improvement to the covenanted products, except to the extent
such other improvement is covered by any Nellcor patent (or patent exclusively
licensed to Nellcor or exclusively licensed to Nellcor for the relevant field of
use) not found to be invalid or unenforceable by a court of competent
jurisdiction.  Nellcor and its Affiliates also covenant not to sue for
infringement any customer, distributor, OEM, licensee, supplier or purchasing
organization with respect to the purchase, distribution, manufacturing
(excluding sensors and accessories not manufactured for Masimo), marketing or
use of the covenanted products or Masimo and/or its Affiliates products
Essentially Unchanged therefrom as described in this Section 4.3.  Masimo will
use good faith efforts to compile a list of pulse oximetry and Rainbow SET
products commercially available as of January 17, 2006 and provide such list to
Nellcor’s lawyers (under attorney-eyes only confidentiality and to David Sell,
Brian Earp, and Paul Mannheimer), and attached hereto as Exhibit D.

4.4                     The covenants of Sections 4.1 and 4.3 extend to
proprietary rights that are exclusively licensed to the covenanting party, or,
with respect to a specified field of use, patents that are exclusively licensed
to the covenanting party for such field of use, including any right to control
the institution or maintenance of litigation.  Nellcor and Masimo will not
assist any of its licensors in enforcing proprietary rights against the other
party, except to the extent required by law.

5                              Ongoing Royalties.

5.1                     Nellcor agrees to pay Masimo Corp. a 13% running royalty
based on its and its Affiliates Pulse Oximetry Revenue occurring on or after
February 1, 2006.  Nellcor will pay an additional 7% running royalty on its and
its Affiliates

 

6

--------------------------------------------------------------------------------


 

Pulse Oximetry Revenue for calendar year 2006.  Nellcor will pay an additional
2% running royalty on its and its Affiliates Pulse Oximetry Revenue for calendar
year 2007.  Nellcor will pay an advance royalty of $66,230,000 on or before
January 19, 2006 (the “Payment Date”) for the 2006 royalty as provided in
Section 2.  On or after January 1, 2007, the 13% royalty will be reduced to 10%,
plus the additional 2% for 2007, in the event that Nellcor establishes that a
proposed change to the 06 Pulse Oximetry Products and new products Essentially
Unchanged therefrom (and the Next Generation Pulse Oximeters) would result in
not calculating any physiological parameter based on two or more alternative
calculations for that parameter, or a representative indication or value for
that parameter, from the same signal, and that proposed change is then
implemented in such products (and the prior products are no longer being made or
sold).  In the event of a dispute involving whether a proposed change would
accomplish this result, Nellcor shall continue to pay the 13% royalty rate, plus
the additional 2% for 2007, until such dispute is resolved.  For purposes of
this Section 5.1, Masimo acknowledges that an ECG signal and an optical signal
are not the same signal.  For the purposes of this Section 5.1, Nellcor
acknowledges that an optical signal is considered the same signal regardless of
the number of wavelengths detected.

5.2                     For the 2006 advance royalty payment, if Nellcor’s Pulse
Oximetry Revenues exceed $320,833,000 from February 1, 2006 through December 31,
2006, then Nellcor will pay 17% of the revenue over this amount by March 30,
2007.  If Nellcor’s Pulse Oximetry Revenues are less than $320,833,000 for this
same time period, then Nellcor will receive a credit of 17% of the revenue under
this amount to be applied to future royalty payments.  Nellcor shall deliver to
Masimo within 60 days of the end of each quarter, an accounting of Pulse
Oximetry Revenue by product category.

5.3                     Running royalties accruing on January 1, 2007 and
thereafter shall be paid quarterly within 60 days of the end of each calendar
quarter.  An accounting of revenue by product category shall be included with
each payment.  Late payments will accrue interest at 10% per annum.

5.4                     On or after March 14, 2011, upon at least sixty (60)
days written notice to Masimo, Nellcor may terminate on a prospective basis all
protection or rights under Section 4.1,(but Nellcor will retain the right to
provide sensors and service for all previously sold products), and Nellcor will
no longer be obligated to pay royalties under this section.  Masimo maintains
all rights to assert its patents against Nellcor’s and/or its Affiliates’ pulse
oximetry products that may be manufactured or sold after termination.  All other
provisions of this agreement remain effective.

5.5                     Any dispute between the Parties arising pursuant to
Section 5.1, if not resolved by the Parties after at least two weeks of good
faith discussions

 

7

--------------------------------------------------------------------------------


 

beginning upon one Party providing the other Party notice of the dispute, such
discussions to include the most senior executive of Tyco Healthcare and Masimo,
shall be resolved by binding and non-appealable arbitration before a member of
JAMS, applying CCP 1283.05, agreed to by the Parties (agreement not unreasonably
withheld or delayed) with a final decision within two months of initiation of
the arbitration proceeding.

6                              Audit Rights. Nellcor agrees to maintain records
sufficient to verify the calculation of all Pulse Oximetry Revenue for a period
of two (2) years from the end of the calendar year in which the royalties are
paid by Nellcor.  In addition, Nellcor agrees to maintain records sufficient to
verify the calculation of all Pulse Oximetry Revenue for calendar years 2004 and
2005 until December 31, 2007.  Nellcor agrees that Masimo, as set forth below,
shall have the right to have the books and records of Nellcor inspected, at
Masimo’s expense, to verify the accuracy of Nellcor’s accounting reports, but
such right shall not extend beyond the period of two (2) years from the end of
the calendar year to be audited.  Such inspection shall be carried out by an
independent representative or accountant (non-employee) of Masimo agreed upon by
Masimo and Nellcor (which agreement shall not be unreasonably withheld) who
shall be bound by a confidentiality agreement.  Such representative or
accountant shall report to Masimo and Nellcor whether the reports and payments
made by Nellcor were correct or, if not correct, the amount of discrepancy. 
Masimo agrees to hold all reports in confidence and to impose a similar
requirement of confidentiality on any representative or accountant appointed
hereunder.  Masimo and any such representative or accountant shall not use any
information gained from such inspection for any purpose other than determining
and enforcing Masimo’s rights under this Agreement.  No more than one inspection
shall be permitted during each calendar year.  In the event that any such
inspection leads to a determination that Nellcor underpaid the royalties due to
Masimo, Nellcor shall reimburse Masimo such underpayment within fifteen (15)
days of the date of the report.  Late payments and underpayments will accrue
interest at 10% per annum.  If royalties due Masimo were underpaid by ten
percent (10%) or more, Nellcor shall also reimburse Masimo for the reasonable
fees and expenses of the independent representative/accountant for the
inspection.  In the event of an overpayment of Earned Royalties, then Masimo
shall credit Nellcor such overpayment, and such credit will be reflected in
Nellcor’s next due royalty payment(s).

7                              Additional Covenants. Nellcor covenants that it
will not claim that its products use Masimo’s technology.  Masimo covenants that
it will not claim that its products use Nellcor’s technology.

8                              No Challenge to Patents. Nellcor agrees that it
will not directly, indirectly or in concert with others challenge the validity
or enforceability of any of the Masimo Patents, or interfere with the
prosecution of any pending application claiming priority to the Masimo Patents,
in any Patent Office or in any court (except in connection with litigation
initiated, or threatened resulting in a Declaratory Judgment by Nellcor, by
Masimo), nor will Nellcor encourage, facilitate or participate with others to do
so,

 

8

--------------------------------------------------------------------------------


 

                                    provided that this sentence does not
prohibit Nellcor from participating in an interference instituted by the Patent
Office.  However, this Agreement in no way alters any collateral estoppel and
Res Judicata effects arising from the Patent Litigation.

9                              Current Nellcor Products.  Nellcor shall
discontinue making, offering to sell, selling and shipping its 04, 05, and 05ci
technology platform or any other devices that employ an algorithm that is no
more than colorably different from the 04, 05, and 05ci algorithms with regard
to any one or more of the claims found to be infringed by Nellcor in the Patent
Litigation, in any future products by January 31, 2006, except for Latin America
and Asia.  For Latin America and Asia, the date will be the time reasonably
required to complete regulatory approval proceedings in such regions, but no
later than Dec. 1, 2006.  Nellcor retains the right to service and provide
sensors for units shipped prior to these dates.  Nothing contained in this
Section 9 shall be deemed to prohibit Nellcor from making, offering to sell,
selling and shipping O6 Pulse Oximetry Products or products Essentially
Unchanged therefrom.

10                      Releases

10.1                Release By Masimo to Nellcor:  Except for the agreements
between the Parties expressly made herein and the claims made in the Antitrust
Litigation, Masimo, for itself and for each of its officers, directors,
managers, board members, shareholders, employees, servants, agents, successors
in interest, predecessors, assigns, administrators, representatives, Affiliates,
insurers and attorneys, hereby forever and completely releases and discharges:
(a) Nellcor and each of its officers, directors, managers, board members,
shareholders, employees, servants, agents, successors in interest, predecessors,
assigns, administrators, representatives, its Affiliates, insurers and attorneys
of and from any and all claims, demands, causes of action, liabilities, and
obligations of every kind and nature, in law, equity or otherwise, known and
unknown, suspected and unsuspected, disclosed and undisclosed, for damages of
any sort whatsoever, past, present and future, and for equitable relief, for any
and all causes of action existing as of the Effective Date of this Agreement,
including but not limited to any such claim or demand arising out of or in any
way related to the facts and claims alleged in the Patent Litigation; and (b)
any customer, distributor, OEM, licensee, supplier or purchasing organization
with respect to the purchase, distribution, marketing, manufacturing or use of
Nellcor’s 04, 05, and 05ci products (including oximetry software licensed to
OEMs) obtained on or before January 31, 2006 (but this shall not release any
licensee or OEM with respect to inclusion of any oximetry software in any
product manufactured or sold after January 31, 2006).

10.2        Release By Nellcor to Masimo:  Except for the agreements between the
Parties expressly made herein and the defenses made in the Antitrust Litigation
(other than the claims or defenses released and waived pursuant to Section 10.3
below), Nellcor, for itself and for each of its officers, directors, managers,
board members, shareholders, employees, servants, agents, successors in
interest, predecessors,

 

9

--------------------------------------------------------------------------------


 

assigns, administrators, representatives, Affiliates, insurers and attorneys,
hereby forever and completely releases and discharges: (a) Masimo and each of
its officers, directors, managers, board members, shareholders, employees,
servants, agents, successors in interest, predecessors, assigns, administrators,
representatives, its Affiliates, insurers and attorneys of and from any and all
claims, demands, causes of action, liabilities, and obligations of every kind
and nature, in law, equity or otherwise, known and unknown, suspected and
unsuspected, disclosed and undisclosed, for damages of any sort whatsoever,
past, present and future, and for equitable relief, for any causes of action
existing as of the Effective Date of this Agreement, including but not limited
to any such claim or demand arising out of or in any way related to the facts
and claims alleged in the Patent Litigation; and (b) any customer, distributor,
OEM, licensee, supplier or purchasing organization with respect to the purchase,
distribution, marketing, manufacturing or use of Masimo’s pulse oximetry and
Rainbow SET products (including oximetry software licensed to OEMs) obtained on
or before the date of this agreement.

10.3         Scope of Released Claims:  The claims released in Sections 10.1 and
10.2 of this Agreement (the “Released Claims”) do not include any claims arising
from or related to the Antitrust Litigation.  Thus, nothing in this Agreement
shall be construed to release, modify, bar or limit any of the claims, rights or
causes of action that Masimo has asserted against Nellcor or defenses asserted
by Nellcor in the Antitrust Litigation, all of which are expressly preserved,
except that any and all claims or defenses asserted by Nellcor in the Antitrust
Litigation related to Nellcor’s U.S. Patent No. 4,934,372 or any other claims or
defenses related to alleged infringement by Masimo of Nellcor patents are
released and waived by virtue of this settlement.

10.4         Release Of Unknown Claims:  It is understood and agreed by each
Party that solely with respect to the claims as described in Sections 10.1, 10.2
and 10.3 above, this is a full, complete and final release and each Party agrees
that it shall apply as provided and excepted in this Agreement to all unknown,
unanticipated, unsuspected and undisclosed claims, demands, liabilities, actions
or causes of action, in law, equity or otherwise, as well as those which are now
known, anticipated, suspected or disclosed.  Each Party has been fully advised
by its respective attorney of the contents of Section 1542 of the Civil Code of
the State of California, and that section and the benefits thereof are hereby
expressly waived.  Section 1542 reads as follows:

“Section 1542.  (General Release - Claims Extinguished.)  A general release does
not extend to claims which the creditor does not know or suspect to exist in his
favor at the time of executing the release, which if known by him must have
materially affected his settlement with the debtor.”

In addition, solely with respect to the claims released pursuant to Sections
10.1, 10.2 and 10.3, each Party will be deemed to relinquish, to the extent they
are applicable, and to the full extent permitted by law, the provisions, rights
and benefits of any law,

 

10

--------------------------------------------------------------------------------


 

or principle of common law, which is similar, comparable or equivalent to
California Civil Code §1542.  Each Party acknowledges that the Party may
discover facts in addition to or different to from those now known or believed
to be true with respect to the subject matter of this release, but that it is
the intention of the Party to fully, finally and forever settle and release any
and all claims released hereby, known or unknown, suspected or unsuspected,
which now exist, or heretofore existed, and without regard to the subsequent
discovery or existence of such additional or different facts.  Each Party
warrants that the Party has read and understands the aforesaid Section 1542 and
has had the opportunity to consult with and be advised by counsel regarding its
meaning and effect and the Party voluntarily waives its provisions and any other
provision or statute of like effect.

10.5         Each party represents and warrants that it has not assigned, sold,
or otherwise transferred to any third party any claims or causes of action
against the other Party existing prior to the Effective Date.

11                        Dismissal:  Within 14 business days of receipt of the
payment specified in Section 2 of this Agreement, Masimo and Nellcor shall
execute and file in each case in the Patent Litigation a stipulated dismissal
with prejudice in the form attached as Exhibit B.  Each Party shall
simultaneously serve a copy of such dismissal on the other Party.  As provided
in Exhibit B, the United States District Court for the Central District of
California shall retain jurisdiction over the Parties and this Agreement for
purposes of enforcing this Agreement.

12                        Press Release:  The Parties agree that simultaneously
each will issue a press release regarding this settlement agreement in the form
attached hereto as Exhibit A.

13                        Warrant Of Authority:  Each Party warrants and
represents that it is fully entitled and duly authorized to enter into and bind
itself under this Agreement.

14                        Drafting:  The Parties and their counsel have
cooperated in the drafting and preparation of this Agreement.  The Parties agree
that any ambiguities in this Agreement shall not be construed against any Party
by virtue of that Party having drafted the language in question.

15                        Reading Of Agreement:  The Parties each declare that
they have read this Agreement in its entirety and know and understand its
contents, have had the opportunity to consult with legal counsel of their
choice, and that they each comprehend and agree to all of this Agreement’s
terms, conditions and meanings freely, knowingly and willingly.  It is
understood by the Parties that, other than as set forth in this Agreement, the
facts in respect of which this Agreement is made may hereinafter prove to be
other than or different from the facts now known by any of them or believed by
any of them to be true.  Each of the Parties expressly accepts and assumes the
risk of the facts, other than as set forth in this Agreement, proving to be
different, and each of the Parties agrees that all terms of this Agreement will
be in all

 

11

--------------------------------------------------------------------------------


 

                                    respects effective and not subject to
termination or rescission by virtue of any such difference.

16                        Term: The term of this Agreement will begin upon the
Effective Date.  Except as provided in Section 5.4, the covenants not to sue and
Nellcor’s obligation to pay running royalties to Masimo shall continue through
the later of March 14, 2011, the latest expiration of the Masimo Patents
(excluding the ‘850 patent if the conditions for royalty reduction pursuant to
Section 5 have been met) or the last availability of the covenanted products
from Nellcor, its OEMs or Distributors.  Notwithstanding any other provision in
this Agreement, the covenant by Nellcor not to sue Masimo under Section 4.3
shall survive any termination of this Agreement, and continue so long as the
products covenanted are available.

17                        Disclaimers: Nothing in this Agreement may be
construed as

        (a)           a warranty, representation, or promise relating to the
Masimo Patents, including, without limitation, the validity, enforceability,
scope or suitability; or

 

        (b)           an obligation to bring or prosecute actions or suits
against third parties, or defend actions or suits brought against the other
party, or indemnify the other party for any reason; or

 

        (c)           conferring upon either party the right to use in
advertising, publicity, or otherwise any trademark, service mark, or trade name
of the other party; or

 

        (d)           conferring upon either party, by implication or otherwise,
any right or license under any patents or other industrial or intellectual
property rights (including, without limitation, trademarks, service marks, trade
names, and copyrights) except for the rights expressly granted herein.

 

18                        No Refund.  Nellcor acknowledges that this Agreement
is being entered into, for among other reasons, settlement of litigation and
that all amounts paid by Nellcor (except any advance royalty payments
overpayment in accordance with Section 5.2) to Masimo are nonrefundable, even if
the validity, scope, or enforceability of Masimo’s patents are subsequently
challenged and such patents are deemed by a court of competent jurisdiction to
be held invalid, of narrower scope, or unenforceable.

19                        Acceptance of Royalty:  Acceptance of any royalty
payment by Masimo shall not be deemed to be a waiver of any rights of Masimo,
including the right to claim that products are not within the covenant not to
sue and infringe one or more patents of Masimo.  In addition, all payments made
to Masimo after any notice by Masimo that a product does not fall within the
covenant not to sue may be accepted by Masimo and shall be used as an offset for
damages, if any, awarded to Masimo if such product is found to infringe one or
more patents of Masimo.

 

12

--------------------------------------------------------------------------------


 

20                        Non-Reliance:  The Parties each declare that in
agreeing to and executing this Agreement, they do not rely and have not relied
upon any representation or statement made by any of the Parties or by any of the
Parties’ officers, directors, managers, board members, shareholders, employees,
servants, agents, successors in interest, predecessors, assigns, administrators,
representatives, insurers, or attorneys with regard to the subject matter, basis
or effect of this Agreement or otherwise, other than those stated in this
written Agreement.

21                        Entire Agreement:  This Agreement contains the entire
agreement among the Parties and constitutes the complete, final and exclusive
embodiment of their agreement with respect to the subject matter hereof.  The
terms of this Agreement are contractual and not a mere recital.  This Agreement
may not be altered, modified or otherwise changed in any respect except by a
writing duly executed by the Parties to be bound or their authorized
representatives.

22                        Remedies For Breach:  The Parties acknowledge that
breach or default of this Agreement will result in irreparable harm to the
non-breaching Party, that it would be impracticable or extremely difficult to
fix the amount of such harm, and that in the event of any breach or default of
this Agreement, the non-breaching Party shall have all remedies provided by law
and equity to enforce the Agreement, including without limitation an award for
damages, specific performance or injunctive relief, including specific
performance as to Nellcor’s discontinuance of the 04, 05 and 05ci products.  The
prevailing Party in any action to enforce this Agreement, or in any action
arising out of any breach of this Agreement, shall be entitled to recover, in
addition to any other relief awarded, court costs and reasonable attorney fees
incurred in connection with any action to enforce this Agreement.

23                        Successors And Assigns:  This Agreement, including
without limitation all rights, obligations, and covenants, shall bind the heirs,
personal representatives, successors and assigns of each Party, and inure to the
benefit of each Party, its successors and assigns, including without limitation
any successor or assign as a result of bankruptcy.  For purposes of the United
States Bankruptcy code, the parties’ patents and the covenants not to sue herein
are intellectual property and intellectual property licenses as those terms are
defined and used in Sections 101(35A) and 365(n) of the code, and each recipient
of a covenant is entitled to the rights and protections provided to a licensee
of intellectual property by Section 365(n).

24                        Titles:  The titles of paragraphs herein are inserted
solely for convenience and do not affect the construction of any provision of
this Agreement.

25                        Fees And Costs:  Each Party shall be solely
responsible for its own costs, expenses, and attorney’s fees, taxable or
otherwise, incurred in or arising out of or in any way related to the matters
released herein, the Patent Litigation and this Agreement.

26                        Severance:  Except with respect to provisions
involving a covenant between the Parties, should any provision of this Agreement
be declared or determined by any

 

13

--------------------------------------------------------------------------------


 

                                    court or tribunal of competent jurisdiction
to be illegal, invalid, or unenforceable, the legality, validity, and
enforceability of the remaining parts, terms, or provisions shall not be
affected thereby and said illegal, unenforceable or invalid part, term, or
provision shall be deemed not to be part of this Agreement.  In addition, in the
event that the parties are in disagreement about the application of one or more
provisions of this agreement, that dispute shall not impact the operation of the
other provisions of this Agreement.

27                        Choice Of Law:  This Agreement shall be governed by,
and construed and enforced in accordance with the laws of the State of
California, without regard to any conflict of law principles that would result
in the application of the laws of a different state.  Jurisdiction and venue
over any dispute arising out of or relating to this Agreement or the subject
matter to which it relates shall lie exclusively with the United States District
Court for the Central District of California.  The parties hereby irrevocably
waive any present or future objections to such venue and irrevocably consent and
submit unconditionally to this exclusive jurisdiction in California.  The
Parties also hereby stipulate that any judgment arising out of this Agreement
and issued by a court of competent jurisdiction in the State of California shall
be given full faith and credit in all jurisdictions.

28                        Review And Investigation Of Agreement:  Each Party
represents and warrants that the Party, or a responsible officer thereof, has
read this Agreement and understands the contents hereof.  Each of the directors
and/or officers executing this Agreement on behalf of their respective
corporations is duly authorized to do so and thereby bind such respective
corporation.  Each Party represents and warrants that the Party has made such
investigation of the facts pertaining to the terms and provisions herein and
this Agreement, and of all of the matters pertaining thereto, as the Party deems
necessary.

29                        Execution In Counterparts:  This Agreement may be
executed in counterparts, including telecopied counterparts, with the same
effect as if all Parties have signed the same document and each such executed
counterpart shall be deemed to be an original instrument.  All executed
counterparts together shall constitute one and the same instrument.

30                        Date Of Execution:   The date of the last signature
placed on this Agreement shall be known as the “date of execution” of this
Agreement.

31                      Confidentiality:  The financial terms of this Agreement
are confidential, except (i) as disclosed in the press release of Exhibit A,
(ii) in connection with any discussions by Masimo with any other third party
relating to the possible granting of rights under any of its patents, (iii) to
any third party that has an agreement to maintain the information confidential,
and (iv) as required by law (including filing the agreement in connection with
any SEC filing).  Exhibit D to this Agreement remains confidential per the terms
set forth Section 4.3

 

14

--------------------------------------------------------------------------------


 

32                      Effective Date:  The Effective Date of this Agreement is
the day that Masimo receives the Settlement Payment of Section 2.1.

 

15

--------------------------------------------------------------------------------


 

In Witness Whereof, the Parties have duly authorized and caused this Agreement
to be executed:

 

MASIMO CORPORATION

Dated:  1/17/06

By:

/s/ Joe Kiani

 

Name:

Joe Kiani

 

Title:

CEO

 

MASIMO LABORATORIES

Dated:  1/17/06

By:

/s/ Joe Kiani

 

Name:

 Joe Kiani

 

Title:

CEO

 

TYCO HEALTHCARE GROUP LP

Dated:  1/17/06

By:

/s/ Richard J. Meelia

 

Name:

Richard J. Meelia

 

Title:

President

 

MALLINCKRODT INC.

Dated:  1/17/06

By:

/s/ Richard J. Meelia

 

Name:

Richard J. Meelia

 

Title:

President

 

NELLCOR PURITAN BENNETT INC.

Dated:  1/17/06

By:

/s/ Richard J. Meelia

 

Name:

Richard J. Meelia

 

Title:

President

 

16

--------------------------------------------------------------------------------


 

 

TYCO INTERNATIONAL LTD.

Dated:  1/18/06

By:

/s/ William B. Lytton

 

Name:

William B. Lytton

 

Title:

EVP & General Counsel

 

TYCO INTERNATIONAL (US) INC.

Dated:  1/17/06

By:

/s/ Richard J. Meelia

 

Name:

Richard J. Meelia

 

Title:

Vice President

 

 

17

--------------------------------------------------------------------------------


 

Exhibit A

FORM OF PRESS RELEASE

 

 

Masimo and Nellcor Announce Settlement of Patent Litigation

 

Masimo (Nellcor, a division of Tyco), today announced a settlement of all
existing patent litigation with Nellcor, a division of Tyco (Masimo).  Under the
terms of the settlement, all pending patent litigation will be dismissed, and
Masimo will receive approximately $265 Million in past damages through January
31, 2006.  After January 31, 2006, Nellcor will no longer ship its current 05
pulse oximetry platform, but it will continue to provide service and sensors for
previously sold products.  Masimo has granted Nellcor the right to sell its new
line of pulse oximetry products in exchange for an ongoing royalty.

 

{Masimo Boilerplate}

 

{Nellcor Boilerplate}

 

 

 

18

--------------------------------------------------------------------------------


 

Exhibit B

 

Stipulated Dismissals

 

Craig N. Hentschel (CSB #66178)

James F. Lesniak (CSB #115889)

chentschel@dykema.com

jfl@kmob.com

DYKEMA GOSSETT PLLC

Joseph R. Re (CSB #134479)

333 South Grand Avenue

jrr@kmob.com

Suite 2100

Karen Vogel Weil (CSB #145066)

Los Angeles, CA 90071

kvw@kmob.com

Telephone: (213) 457-1800

Jon W. Gurka (CSB #187964)

Facsimile: (213) 457-1850

jwg@kmob.com

 

Joseph S. Cianfrani (CSB#196186)

Robert C. Morgan (CSB #46348)

jsc@kmob.com

robert.morgan@ropesgray.com

KNOBBE, MARTENS,

ROPES & GRAY LLP

OLSON & BEAR, LLP

FISH & NEAVE IP GROUP

2040 Main Street, 14th Floor

1251 Avenue of the Americas

Irvine, CA 92614

New York, NY 10020

Telephone: (949) 760-0404

Telephone: (212) 596-9000

Facsimile: (949) 760-9502

Facsimile: (212) 596-9090

 

 

Attorneys for

Attorneys for Plaintiffs/Counterdefendants,

Defendant/Counterclaimant,

Nellcor Puritan Bennett, Inc. and

MASIMO CORPORATION

Mallinckrodt Inc.

 

 

 

 

IN THE UNITED STATES DISTRICT COURT

 

FOR THE CENTRAL DISTRICT OF CALIFORNIA

 

WESTERN DIVISION

 

 

 

 

 

NELLCOR PURITAN BENNETT, INC., a

)

Civil Action No.

Delaware corporation, and MALLINCKRODT,

)

CV            MRP (AJWx)

INC., a Delaware corporation,

)

 

 

)

STIPULATED DISMISSAL

 

Plaintiffs,

)

WITH PREJUDICE

 

)

 

v.

 

)

 

 

)

 

MASIMO CORPORATION, a Delaware corporation,

)

 

 

)

 

 

Defendant.

)

 

 

)

 

 

)

 

AND RELATED COUNTERCLAIMS.

)

 

 

)

Honorable Mariana R. Pfaelzer

 

)

 

 

 

1

--------------------------------------------------------------------------------


 

                Pursuant to Rule 41(a)(1)(ii) of the Federal Rules of Civil
Procedure, the parties, through their respective counsel of record, do hereby
agree and stipulate to dismiss this action, and the claims and counterclaims
therein, with prejudice.  The parties have entered into a settlement agreement
which resolves each and every claim and counterclaim made in this action, with
each party agreeing to forgo any appeal and to pay its own costs and attorneys’
fees.  The court shall retain jurisdiction to enforce the terms of the
settlement agreement.

 

 

 

 

Respectfully submitted,

 

 

 

 

 

 

 

ROPES & GRAY, LLP

 

 

 

 

 

 

 

 

Dated:

 

 

By:

 

 

 

 

 

Robert C. Morgan

 

 

 

 

 

 

 

 

Attorneys for Plaintiff/Counterdefendants,

 

 

 

MALLINCKRODT, INC. and NELLCOR PURITAN BENNET, INC.

 

 

 

 

 

 

 

KNOBBE, MARTENS, OLSON

 

 

 

& BEAR, LLP

 

 

 

 

 

 

 

 

 

 

 

 

 

Dated:

 

 

By:

 

 

 

 

 

James F. Lesniak

 

 

 

 

Joseph R. Re

 

 

 

 

 

 

 

 

Attorneys for Defendant/Counterclaimant,

 

 

 

MASIMO CORPORATION

 

 

 

 

 

 

 

 

 

 

 

IT IS SO ORDERED.

 

 

 

 

 

 

 

 

Dated:

 

 

By:

 

 

 

 

 

Honorable Mariana R. Pfaelzer

 

 

1

--------------------------------------------------------------------------------
